Case 1:19-cv-22228-MGC Document 1 Entered on FLSD Docket 05/31/2019 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

    ANA GUERRERO,

           Plaintiff,

    vs.                                                    Case No. 1:19c-v-22228

    TOWER EIGHT STAFFING SOLUTIONS, INC.
    d/b/a LABOR FOR HIRE a Florida Profit Corporation,
    and VERNON C. VOKUS, individually
    MIRTO VIGOA, individually

          Defendants.
    ________________________________________/

                                   NOTICE OF REMOVAL

           Defendants, TOWER EIGHT STAFFING SOLUTIONS, INC. d/b/a LABOR

    FOR HIRE, VERNON C. VOKUS and MIRTO VIGOA (“Defendants”), pursuant to 28

    U.S.C. §§ 1331, 1441 and 1446, hereby give notice of removal of that certain civil action

    styled, ANA GUERRERO, (“Plaintiff”) v. TOWER EIGHT STAFFING SOLUTIONS,

    INC. d/b/a LABOR FOR HIRE, a Florida Profit Corporation, and VERNON C. VOKUS,

    individually MIRTO VIGOA, individually; inclusive, Case No. 2019-013257-CA-01, in

    the Circuit Court for the Eleventh Judicial Circuit in and for Miami-Dade County, Florida

    (the “State Court Action”), to the United States District Court for the Southern District of

    Florida, Miami Division because there are federal questions at issue. As grounds for

    removal of this action, Defendants state as follows:
Case 1:19-cv-22228-MGC Document 1 Entered on FLSD Docket 05/31/2019 Page 2 of 5




                                    THE REMOVED CASE

           1.       Plaintiff filed her five-count Complaint on May 3, 2019. This Court has

    original jurisdiction over this action under 28 U.S.C. § 1331 because Plaintiff alleges

    Defendants violated the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., by

    failing to pay her overtime wages. She also alleges that Tower Eight Staffing Solutions,

    Inc. d/b/a Labor For Hire (“LFH”) violated the Equal Pay Act of 1963, 29 U.S.C. § 206,

    et. seq. Removal of this action is proper under 28 U.S.C. § 1441(a), in that it is a civil

    action that involves a claim arising under the laws of the United States and the Court may

    exercise supplemental jurisdiction over the remaining claims. Defendants have not pled,

    answered, or otherwise appeared in the State Court Action. Defendants hereby reserve

    all defenses.

           2.       In accordance with 28 U.S.C. § 1446(d), Defendants will promptly give

    notice of this removal to Plaintiff and file a copy of said notice with the Clerk of the

    Court in the State Court Action.

                                THE REMOVAL IS TIMELY

           3.       Plaintiff commenced the State Court Action on May 3, 2019. Defendants

    LFH and Vigoa were served with a copy of the complaint and initial process in the State

    Court Action on May 13, 2019. The undersigned accepted service on Defendant Vokus

    on May 30, 2019. Accordingly, this Notice of Removal is timely filed. See 28 U.S.C. §

    1446(b)(1) (“The notice of removal of a civil action or proceeding shall be filed within 30

    days after the receipt by the defendant, through service or otherwise, of a copy of the

    initial pleading setting forth the claim for relief upon which such action or proceeding is




                                                2
Case 1:19-cv-22228-MGC Document 1 Entered on FLSD Docket 05/31/2019 Page 3 of 5




    based, or within 30 days after the service of summons upon the defendant if such initial

    pleading has then been filed in court and is not required to be served on the defendant,

    whichever period is shorter.”); citing Murphy Bros. v. Michetti Pipe Stringing, Inc., 526

    U.S. 344, 347-48 (1999)(notice of removal is timely under 28 U.S.C. § 1445(b) if filed

    within 30 days after service of the complaint).

                               FILING OF REMOVAL PAPERS

           4.      In accordance with 28 U.S.C. § 1446(a), attached hereto as Attachment 1

    is the Federal Civil Cover Sheet and Attachment 2 are copies of all process, pleadings,

    orders, and other papers or exhibits filed in this action with the state court. Pursuant to

    28 U.S.C. § 1446(d), written notice of the removal of this action will be promptly served

    on Plaintiff’s counsel. A Notice of Filing Notice of Removal from State Court to United

    States District Court is being simultaneously filed with the Clerk of the Eleventh Circuit

    Court in and for Miami-Dade County, Florida. A true and correct copy of this Notice of

    Filing Notice of Removal from State Court to United States District Court is attached

    hereto as Exhibit A.

                           THE VENUE REQUIREMENT IS MET

           5.      Venue of this removal is proper in the Southern District of Florida, Miami

    Division, under 28 U.S.C. § 1441(a) because the Southern District of Florida embraces

    the place where the State Court Action was filed, the Eleventh Circuit Court in and for

    Miami-Dade County, Florida.




                                                 3
Case 1:19-cv-22228-MGC Document 1 Entered on FLSD Docket 05/31/2019 Page 4 of 5




             FEDERAL QUESTION JURISDICTION AND SUPPLEMENTAL
                              JURISDICTION

           6.      This action is removable to federal court pursuant to 28 U.S.C. § 1441

    because it could have been originally filed in this Court pursuant to federal question

    jurisdiction conferred by 28 U.S.C. § 1331. Specifically, jurisdiction under 28 U.S.C. §

    1331 exists because a federal question appears “on the face of the plaintiff’s properly

    pleaded complaint.” See Caterpillar, Inc. v. William, 482 U.S. 3896, 392 (1987). In this

    case, Plaintiff’s alleges in Count I-III of the Complaint that Defendants violated the

    FLSA by failing to pay overtime compensation. (See Complaint, paragraphs 1, 4-6, 14-

    23, 33-57). In addition, Plaintiff alleges that LFH violated the Equal Pay Act by paying

    her less than similarly situated male employees. (See Complaint paragraphs 1, 24-32, 58-

    63).

           7.      Plaintiff also asserts a state law claim for violation of the Florida Civil

    Rights Act (“State Law Claim”) premised on the alleged conduct on which she bases her

    Equal Pay Act claim. This Court may exercise supplemental jurisdiction over the State

    Law Claim because it is “so related to that they form part of the same case or controversy

    under Article III of the United States Constitution.” 28 U.S.C. § 1367(a).

                                        CONCLUSION

           Removal is appropriate under 28 U.S.C. § 1441 and this notice of removal was

    timely filed within thirty (30) days after service of the Complaint. Accordingly, this

    action, currently pending in the Eleventh Circuit Court in and for Miami-Dade County,

    Florida, should be removed to the United States District Court for the Southern District of




                                                4
Case 1:19-cv-22228-MGC Document 1 Entered on FLSD Docket 05/31/2019 Page 5 of 5




    Florida, Miami Division, and this Court should assume full jurisdiction of the case as

    provided by law.

                               CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a copy of the foregoing Notice of Removal has been

    served by e-mail on May 31, 2019 to: Peter M. Hoogerwoerd, Esquire,

    (pmh@rgpattorneys.com), Nathaly Saavedra, Esquire (ns@rgpattorneys.com), and Carlos

    D. Serrano, Esquire, (cs@rgpattorneys.com), Remer & Georges-Pierre, PLLC, 44 West

    Flagler Street, Suite 2200, Miami, FL 33130.




                                               /s/ Richard M. Hanchett
                                              RICHARD M. HANCHETT
                                              Florida Bar No. 0709212
                                              rhanchett@trenam.com
                                              achrisman@trenam.com
                                              TRENAM, KEMKER, SCHARF, BARKIN,
                                                FRYE, O’NEILL & MULLIS, P.A.
                                              101 East Kennedy Boulevard, Suite 2700
                                              Tampa, Florida 33602-5150
                                              Telephone: (813) 223-7474
                                              Facsimile: (813) 229-6553
                                              Attorneys for Defendants




                                               5
